UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No.1 to FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 11, 2011 Westergaard.com, Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 000-29761 52-2002729 (Commission File Number) (IRS Employer Identification No.) Chendai Andou Industry Park, Jinjiang, Quanzhou, Fujian, China 362211 (Address of Principal Executive Offices) 086-13808527788 (Issuer Telephone number) 17 State Street, Suite 2000 New York, New York 10004 Former fiscal year October 31 (Former name, former address and former fiscal year, if changed since last report) Copy to: Richard I. Anslow, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
